—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered May 1, 1995, convicting him of criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*474Ordered that the judgment is affirmed.
The record supports the Supreme Court’s determination that the defendant’s arrest was based on probable cause (see, People v Prochilo, 41 NY2d 759; People v Sioba, 187 AD2d 317). The defendant’s remaining argument is without merit (see, People v Chipp, 75 NY2d 327; People v Williams, 205 AD2d 717). Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.